—Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered November 26, 1990, convicting defendant, after a jury trial, of five counts of robbery in the first degree and sentencing him, as a persistent felony offender, to five concurrent terms of from 18 years to life imprisonment, unanimously affirmed.
In a proper exercise of discretion the trial court precluded cross-examination of two police witnesses with respect to unrelated lineups in which defendant was ordered to participate. The court reasonably determined that this evidence was irrelevant and collateral in nature (see, People v Sorge, 301 NY 198, 201-202). This restriction on cross-examination in no way precluded defendant from advancing his defense and consistently arguing throughout trial that he was the victim of police animus and harassment, which resulted in misidentification by the witnesses in this case. Concur — Carro, J. P., Rosenberger, Ellerin and Kupferman, JJ.